Citation Nr: 0115053	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a ventral hernia for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.M.T, J.T.D.




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  The veteran died in January 1998.  The appellant is 
the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May l998, the RO 
denied the appellant's claim of entitlement to accrued 
benefits for service-connected residuals of a ventral hernia.  

In a statement dated in January 2001, the appellant requested 
to reopen her claim for DIC.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 


FINDINGS OF FACT

1.  During his lifetime the veteran was service-connected for 
residuals of a ventral hernia.

2.  During the veteran's lifetime a claim of entitlement to 
an increased rating for residuals of a ventral hernia was 
pending.  

3.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

4.  The evidence in the file at the time of the veteran's 
death reveals that the residuals of a ventral hernia were 
manifested by complaints of abdominal pain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a ventral hernia for accrued benefits purposes, 
have not been met. 38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 
& Supp. 1999); 38 C.F.R. § 4.114, Diagnostic Code 7339 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reveal that an appendectomy was 
performed in February 1945.  The examination made at 
discharge reported a "McBurney Scar."  

In March 1946, service connection was granted for the 
appendectomy scar.  The disability was assigned a non-
compensable evaluation.  

The veteran was hospitalized in September 1946 for repair of 
a post-operative hernia resulting from the appendectomy.  

In January 1947, the Board determined that the veteran's 
service-connected disability should be evaluated as a post-
operative ventral hernia from April 1, 1946.  A 10 percent 
disability evaluation was assigned which was to be reduced to 
0 percent as of October 3, 1946, the day of discharge 
following hospitalization for the repair of the hernia.  

In August 1948, the RO granted an increased rating to 10 
percent for the ventral hernia with post-operative adhesions.  
The rating was reduced to a non-compensable evaluation 
subsequently until June 1967 at which time an increased 
rating was granted back up to the 10 percent level.  

The records further reveal isolated complaints of and 
treatment, including hospitalization, for the residuals of 
the ventral hernia through 1992.  The veteran's main 
complaints were abdominal pain.  In October 1991, it was 
noted that the veteran had weak abdominal muscles.  In March 
1992, it was reported that he had weak abdominal muscles but 
no defects and right abdominal scars with fibrosis probably 
causing the tenderness to palpation.  In July 1992, a VA 
physician opined that the veteran was unable to work at that 
time due to abdominal pain at the site of multiple previous 
operations.  

In August 1994, the veteran complained of stomach pain.  The 
diagnostic impression at that time was gas pain.  

VA clinical records dated in 1995 reveal treatment for benign 
prostatic hypertrophy, foot problems and hypertension.  The 
veteran was hospitalized from November to December 1995 for 
chronic gastritis.  At the time of admission, he was 
complaining of abdominal pain and vomiting.  At the time of 
discharge, he was asymptomatic.  December 1995 biopsies were 
interpreted as revealing chronic gastritis.  

In December 1995, the veteran claimed entitlement to an 
increased rating for the residuals of the ventral hernia.  

A VA examination was conducted in January 1996.  The veteran 
complained of chronic abdominal pain in the area of his first 
surgery which had been present since that time.  He denied 
any history of nausea, vomiting or diarrhea.  He also denied 
a history of hematemesis or melena.  The veteran indicated 
that he would experience an exacerbation of pain when bending 
over.  A long standing history of gastritis was reported.  An 
esophagogastroduodenoscopy conducted in November 1995 was 
referenced as revealing severe gastritis and thickening of 
the gastric wall.  A December 1995 endoscopy was interpreted 
as revealing chronic gastritis.  A Computed Axial Tomography 
(CAT) scan also conducted in December 1995 was interpreted as 
revealing thickened gastric and duodenal walls.  Biopsies of 
the stomach were negative.  

Physical examination revealed a scar from prior surgery.  
Moderate tenderness was noted on palpation of the 
periumbilical area, mainly on the right side.  Bowel sounds 
were positive and no masses were felt.  There was no 
hepatosplenomegaly.  No recurrent ventral hernia was found.  
The diagnoses were history of chronic gastritis and status 
post ventral hernia repair with no evidence of recurrence.  

VA clinical records show that in January 1996, the veteran 
complained of intermittent epigastric pain.  Physical 
examination revealed that the abdomen was soft, non-tender 
and non-distended.  The impression was chronic gastritis with 
gastric thickening.  

The lengthy transcript of an August 1996 RO hearing is of 
record.  The veteran's representative alleged that there was 
loss of musculature at the sight of the veteran's surgical 
incision.  The veteran testified that he underwent ten or 
eleven operations which incisions were all made in the same 
spot.  He reported that the resultant scar from the 
operations was tender to touch.  He indicated that he was 
unable to wear a belt or shorts and he had to buy his pants 
oversized due to the tenderness in his abdomen.  He testified 
that there was a bulging in his abdomen which would increase 
in size as the day progressed.  The bulging would increase if 
the veteran bent over for longer than five or ten minutes.  
The bulging eventually would subside but he would still 
experience a pulling sensation in the right side of his 
stomach.  The area of the bulge was also described as being 
painful.  He reported that he felt pain every day sometimes 
to the point of bringing tears to his eyes.  The pain was 
reported to be worse at night.  He testified that he was 
given pills for the pain.  He also indicated that he had been 
issued heating pads but they did not provide relief.  He had 
monthly appointments at a VA facility except when the pain 
increased and then he would go weekly for treatment.  He 
testified that he had been informed by health care 
professionals that all his pain was caused by the old surgery 
scar.  He also reported he had been informed that as a result 
of the multiple surgeries, he did not have any musculature 
left in his abdomen.  The veteran was employed until July of 
1995 as a construction foreman.  He had been with that 
company for 26 years at the time of his retirement.  The 
veteran reported that he had been intermittently sick during 
that time period, missing various amounts of time from work.

The veteran's son testified that the veteran was entitled to 
a 100 percent evaluation because the veteran was unable to 
wear a support belt due to abdominal pain and no further 
operations could be performed.  He alleged that his father 
was nauseous and losing weight. The veteran's spouse 
testified as to symptomatology she observed in the veteran.  
She indicated that every three to six months, the veteran 
would experience severe pains and have to go to the emergency 
room.  She testified that she witnessed a bulge in the area 
of the veteran's abdominal scar.  The veteran's daughter 
testified that she had observed an abdominal bulge in the 
veteran for as long as she could remember.  She indicated 
that the bulge became larger as time progressed.  She 
reported that her father was unable to wear tight fitting 
clothes due to abdominal pain.  

In August 1996 the veteran sought treatment for left flank 
pain.  The diagnosis at that time was left nephrocalcinosis.  
A left nephrolithotomy was performed.  

VA clinical records dated in 1997 reveal complaints of and 
treatment for foot and cardiac problems.  

The veteran died in January 1998 at the age of 78.  The cause 
of death was reported as ventricular arrhythmia due to an 
acute myocardial infarction due to coronary artery disease.  

In May 1998, the RO denied service connection for the cause 
of death and also denied eligibility to Dependents 
Educational Assistance under 38 U.S.C. chapter 35.  

The appellant and her two children testified before the 
undersigned member of the Board in January 2001.  The 
veteran's representative argued that the veteran's service-
connected disability should have been evaluated under 
Diagnostic Code 7301.  The veteran's son testified that the 
veteran stopped working in late 1995 allegedly due to the 
service-connected condition.  He reported that the veteran 
attempted to wear a prescribed belt but was unable to do so.  
The appellant testified that the veteran had to take pills 
for pain every day.  She estimated that the ventral hernia 
was the size of an orange.  She reported that the veteran was 
unable to wear a belt or a truss because his abdomen was 
tender.  She opined that the veteran stopped working due to 
his ventral hernia with adhesions.  She reported that the 
veteran had vomited a lot.  All the veteran's treatment had 
been rendered at VA facilities.  The veteran's daughter 
testified that her father had pain for as long as she could 
remember.  Bending over was difficult for him due to the 
pain.  The daughter opined that the veteran stopped working 
due to his service-connected disability.  

Criteria

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death.  The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.1000(a) (2000).

In order for a surviving spouse to be entitled to accrued 
benefits the veteran must have had a benefits claim pending 
at the time of death or else be entitled to such benefits 
under an existing rating or decision.  See Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  At the time of the veteran's 
death in January 1998, he had a claim pending for an 
increased evaluation for the residuals of the ventral hernia.

Congress has provided that a veteran's surviving spouse may 
receive accrued benefits consisting of up to two years of the 
veteran's due but unpaid benefits.  38 U.S.C.A. § 5121 (West 
1991).  In order to receive these benefits the spouse must 
show that the veteran at the date of death had been entitled 
to periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  At the time of his death, the veteran was appealing 
the 10 percent disability evaluation assigned for his 
service-connected disability.  Therefore, the appellant must 
show by the evidence in the claims file at the date of the 
veteran's death that the veteran was entitled to a rating 
greater than 10 percent for service connected residuals of a 
ventral hernia in order to receive accrued benefits for this 
disorder.  

The regulations provide that "evidence in the file at date of 
death" as used in paragraph (a) of 38 C.F.R. § 3.1000 will be 
considered to have been met when there is on file at the date 
of the veteran's death:

Notwithstanding § 3.200(b) evidence, including uncertified 
statements, which is essentially complete and of such weight 
as to establish service connection or degree of disability 
for disease or injury when substantiated by other evidence in 
file at date of death or when considered in connection with 
the identifying, verifying, or corroborative effect of the 
death certificate.  38 C.F.R. § 3.1000(4)(I) (2000).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2000).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000). Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The veteran's service-connected residuals of a ventral hernia 
were evaluated as 10 percent disabling under Diagnostic Codes 
7339-7804.  

A 40 percent evaluation is warranted for a large ventral 
hernia which is not well supported by a belt under ordinary 
conditions.  A 20 percent evaluation is warranted for a small 
postoperative ventral hernia which is not well supported by a 
belt under ordinary conditions, or a healed hernia or post 
operative wound with weakening of the abdominal wall and 
indications for a supporting belt.  A noncompensable rating 
is warranted for healed post-operative wounds, when there is 
no related disability and a belt not indicated.  38 C.F.R. § 
4.114, Code 7339 (2000).

Diagnostic Code 7804 provides that A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (2000).  

Another potentially applicable Diagnostic Code is Diagnostic 
Code 7301.  Under Diagnostic Code 7301, rating for adhesions 
of the peritoneum will be considered when there is a history 
of an operative, traumatic, or infectious process involving 
the intra-abdominal area.  In addition, there must be at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, and/or the presence 
of pain.  A noncompensable evaluation is warranted for mild 
adhesions of the peritoneum.  A 10 percent evaluation 
requires moderate adhesions with pulling pain on attempting 
work or pulling pain which is aggravated by movements of the 
body or with occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  A 30 percent evaluation requires moderately 
severe adhesions with partial obstruction manifested by 
delayed motility of a barium meal and less frequent and less 
prolonged episodes of pain than are present with severe 
adhesions.  A 50 percent evaluation requires severe adhesions 
with definite partial obstruction shown by x-ray study, 
frequent and prolonged episodes of severe colic, distention, 
nausea or vomiting following severe peritonitis, a ruptured 
appendix, a perforated ulcer, or an operation with drainage.  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (2000).

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
last clinical manifestation and the effect the disability may 
have had on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2000).

Initial Consideration

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued during 
the pendency of the appeal, the appellant and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The appellant was afforded a hearing before the 
undersigned Member of the Board.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  VA 
examinations were conducted, and copies of the reports 
associated with the file.  

Analysis

The Board finds that a rating in excess of 10 percent was not 
warranted for the residuals of the ventral hernia under any 
of the applicable Diagnostic Codes.  

The veteran was already receiving the schedular maximum under 
Diagnostic Code 7804 based on tender and painful scars.  This 
Diagnostic Code cannot be the basis for an increased rating 
for the residuals of the ventral hernia.  

An increased rating is not warranted under Diagnostic Code 
7339.  The medical evidence associated with the claims file 
shows that the last time the veteran received treatment for 
residuals of the ventral hernia was in 1992.  There is no 
clinical evidence of record demonstrating the presence of a 
small post-operative hernia subsequent to 1992.  While there 
is clinical evidence in 1992 showing that the veteran had 
weakened abdominal walls and the appellant and her children 
testified that the veteran sometimes wore a support belt, 
subsequent clinical evidence dated from 1994 to the date of 
death does not indicate the presence of weakening of the 
muscles.  Nor do the later records indicate the need for the 
use of a support belt for residuals of a ventral hernia.  All 
the subsequent clinical records attribute the veteran's 
abdominal pain to gastritis and nephrocalcinosis.  The most 
recent VA examination conducted in January 1996 found no 
evidence of recurrence of the ventral hernia.  There is no 
clinical evidence of record demonstrating the presence of a 
large ventral hernia which was not well supported by a belt 
under ordinary conditions.  While the appellant and her 
children testified as to the presence of almost constant 
bulging in the veteran's abdomen, numerous physical 
examinations failed to show that the abdomen was distended in 
any way.  

An increased rating is not warranted under Diagnostic Code 
7301.  While the clinical evidence of record demonstrates 
that the veteran had a history of operations in the intra-
abdominal area and also experienced pain, he did not 
experience disturbance of motility, actual partial 
obstruction, or reflex disturbances.  There is no evidence of 
record showing that the residuals of the ventral hernia 
produced moderately severe adhesions with partial obstruction 
manifested by delayed motility of a barium meal or severe 
adhesions with definite partial obstruction shown by x-ray 
study, frequent and prolonged episodes of severe colic, 
distention, nausea or vomiting following severe peritonitis, 
a ruptured appendix, a perforated ulcer, or an operation with 
drainage.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  The veteran had 
been hospitalized in the past for residuals of the ventral 
hernia, but the last hospitalization was from June to July of 
1992.  There is also evidence that a VA physician found the 
veteran unable to work in 1992 due to the residuals of the 
ventral hernia.  This, however, proved to be temporary as the 
veteran returned to work and continued to do so until July of 
1995 when he retired as demonstrated by the veteran's 
testimony in August 1996, at the age of 76.  




ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a ventral hernia for accrued benefits purposes, is denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

